DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, 11, and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by GB2209471 to Mehta (Mehta).
Regarding claim 1, Mehta teaches a pushing catheter (2; abstract); a first balloon (8) fixedly disposed on the pushing catheter (Page 3 ln. 15-16); and a pre-expansion mechanism comprising: an expansion cover (16) for accommodating the first balloon before the first balloon is expanded and when the first balloon is being pre-expanded (Page 3 ln. 19-24), and a connecting member (18/24) that connects the expansion cover and moves axially with respect to the pushing catheter after the first balloon is pre-expanded so as to expose the first balloon outside the expansion cover (Page 3 ln. 24- Page 4 ln. 2, Page 4 ln. 8-13).  
Regarding claim 2, Mehta teaches wherein the first balloon is pressure relieved after the pre-expansion is completed so as to form a gap between the first balloon and the expansion cover (see fig. 1, Page 2 ln. 10-19).
Regarding claim 7, Mehta teaches wherein an inner diameter of the expanded expansion cover is equal to or larger than an outer diameter of the first balloon after the pre-expansion (see fig. 1- where the expansion cover completely covers the outer diameter of the balloon after expansion, Page 2 ln. 13-19).  
Regarding claim 8, Mehta teaches wherein the expansion cover is made of a material having an elastic modulus smaller than an elastic modulus of the material from which the first balloon is made (Page 1 ln. 25-27).  
Regarding claim 9, Mehta teaches wherein a number of the first balloons is one (see fig. 1) or a plurality, the number of the expansion covers is equal to or less than the number of the first balloons (abstract, where there is one balloon and a corresponding one expansion cover).
Regarding claim 11, Mehta teaches wherein the pushing catheter is 28provided axially with a first guide wire cavity (central bore of catheter; Page 3 ln. 24- Page 4 ln. 2) and a first filling cavity (12; Page 3 ln. 15-18), the first guide wire cavity is through connected with the pushing catheter and the first balloon (Page 3 ln. 24-Page 4 ln. 2), a distal end of the first filing cavity is connected with an inside of the first balloon (page 3 ln. 15-18).  Examiner notes that the lumen of the catheter acts as a guide wire cavity as no actual guidewire is being claimed and thus meets the claim limitations as set forth by applicant.  
Regarding claim 25, Mehta teaches the connecting member is selected from at least one of a hollow tubular structure, a filamentary structure, or a solid rod-shape structure (see fig. 1, Page 3 ln. 24- Page 4 ln. 2, Page 4 ln. 8-10).



Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2010/0228333 to Drasler et al. (Drasler).
Regarding claim 1, Drasler teaches a pushing catheter (20; 0047); a first balloon (15) fixedly disposed on the pushing catheter (0047); and a pre-expansion mechanism comprising: an expansion cover (25) for accommodating the first balloon before the first balloon is expanded and when the first balloon is being pre-expanded (0047), and a connecting member (95) that connects the expansion cover and moves axially with respect to the pushing catheter after the first balloon is pre-expanded so as to expose the first balloon outside the expansion cover (0047).  
Regarding claim 2, Drasler teaches wherein the first balloon is pressure relieved after the pre-expansion is completed so as to form a gap between the first balloon and the expansion cover (see fig. 3C, 0053)
Regarding claim 3, Drasler teaches wherein when the gap between the first balloon and the expansion cover is smaller than a preset threshold (0056, 0058, when there is no gap the balloon is within the expansion cover), the first balloon is accommodated in the expansion cover (0056, 0058); when the gap between the first balloon and the expansion cover is larger than the preset threshold (during retraction of the sheath the gap increases and is thus larger than a preset threshold- 0058), the connecting member moves with respect to the pushing catheter towards one end away from the first balloon so as to expose the first balloon outside the expansion cover (0056, 0058).  
Regarding claim 4, Drasler teaches wherein the preset threshold is 0 mm - 10 mm (where Drasler teaches the expansion cover in contact with the balloon equating to a 0 mm threshold at retraction; 0058)
Regarding claim 8, Drasler teaches wherein the expansion cover is made of a material having an elastic modulus smaller than an elastic modulus of the material from which the first balloon is made (0048).  
Regarding claim 9, Drasler teaches wherein a number of the first balloons is one (25) or a plurality, the number of the expansion covers is equal to or less than the number of the first balloons (0047; where there is one balloon and a corresponding one expansion cover).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Drasler in view of U.S. Publication No. 2013/0096604 to Hanson et al. (Hanson).
Regarding claim 11, Drasler teaches the device being advanced over a guidewire (0049) and the balloon being inflated (0058), however, Drasler fails to disclose the pushing catheter is 28provided axially with a first guide wire cavity and a first filling cavity, the first guide wire cavity is through connected with the pushing catheter and the first balloon, a distal end of the first filing cavity is connected with an inside of the first balloon.  
Hanson teaches the pushing catheter is 28provided axially with a first guide wire cavity (202; 0036) and a first filling cavity (306; 0015, 0042), the first guide wire cavity is through connected with the pushing catheter and the first balloon (0036), a distal end of the first filing cavity is connected with an inside of the first balloon (0043).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the guide wire cavity and the first filling cavity in order to allow the user the ability to insert a guidewire to guide the device to the desired location and to inflate the balloon for delivering medicament to the user during use. 
Regarding claim 12, Drasler in view of Hanson teach the claim limitations of claim 11, where Hason teaches wherein the DCB catheter further comprises a catheter set (112; 0047) disposed at a proximal end of the pushing catheter (see fig. 1), the catheter set is provided with a first guide wire port (118; 0047) connected with the first guide wire cavity and a first filling port (118; 0047) connected with the first filling cavity.  
Regarding claim 13, Drasler in view of Hanson teach the claim limitations of claim 12, where Drasler teaches wherein the DCB catheter further comprises a handle (95) disposed at a proximal end of a connecting tube of the expansion cover, the handle moves axially with respect to the catheter set (0047).

Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drasler in view of U.S. Publication No. 2008/0243168 to Ho et al. (Ho).
Regarding claim 14, Drasler teaches the claim limitations of claim 1, but fails to teach the DCB catheter further comprises a sliding catheter slidably connected with the pushing catheter, the sliding catheter is provided with a second balloon, a relative position of the second balloon with respect to the first balloon is adjustable.  
Ho teaches a catheter further comprises a sliding catheter (210; 0021) slidably connected with the pushing catheter, the sliding catheter is provided with a second balloon (230), a relative position of the second balloon with respect to the first balloon is adjustable (0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sliding catheter with a second balloon in order to allow the device to isolate different areas of vessels during treatment (abstract).
Regarding claim 16, Drasler in view of Ho teach the claim limitations of claim 14, where Ho teaches wherein a proximal section of the sliding catheter is disposed in parallel (abstract) with a proximal section of the pushing catheter (see fig. 8, 0021, 0029).  
Regarding claim 18, Drasler in view of Ho teach the claim limitations of claim 14, where Ho teaches wherein an axis of the first balloon and an axis of the second balloon forms an angle (see fig. 8-9, where the axis is at an angle when the angles of the vasculature are offset from one another).

Claims 14, 15, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Drasler in view of WO 03/103762 to Moggi (Moggi).
Regarding claim 14, Drasler teaches the claim limitations of claim 1, but fails to teach wherein the DCB catheter further comprises a sliding catheter slidably connected with the pushing catheter, the sliding catheter is provided with a second balloon, a relative position of the second balloon with respect to the first balloon is adjustable.  
Moggi teaches the DCB catheter further comprises a sliding catheter (6; abstract) slidably connected with the pushing catheter (abstract), the sliding catheter is provided with a second balloon (7; abstract), a relative position of the second balloon with respect to the first balloon is adjustable (page 4 ln. 15-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sliding catheter and second balloon of Moggi with the device of Drasler in order to allow isolation of easily accessed vessels in case of emergency (Page 2 ln. 20-24).  
Regarding claim 15, Drasler in view of Moggi teach the claim limitations of claim 14, where Moggi teaches wherein the sliding catheter is movably insertedly mounted within the pushing catheter (Page 3 ln. 18-23), and a distal end of the sliding catheter extends out of a wall of the pushing catheter near a distal end (Page 3 ln. 18-23).    
Regarding claim 17, Drasler in view of Moggi teach the claim limitations of claim 14, where Moggi teaches wherein the first balloon and the second balloon are coaxially disposed and connected in series (abstract, see fig. 1).  
Regarding claim 24, Drasler in view of Moggi teach the claim limitations of claim 14, where Drasler teaches wherein the outer surfaces of the first balloon is drug coated (0059), but fails to explicitly teach the second balloon are at least partially covered by a drug coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a drug coating on both the first and second balloon in order to allow the sheath to protect the medicament during delivery and to directly treat vessel walls during use (0010, 0011).
Allowable Subject Matter
Claims 5-6, 10, and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter not found or suggested is the expansion cover and the first balloon are folded and twisted together to create a first cylinder (and in the case of claim 19- two balloons folded and twisted together to create a second cylinder).  While Drasler does appear to teach the expansion cover being folded (0055, 0056), and the balloon as folded (0056), it does not teach the expansion cover and balloons as folded and twisted together.  As seen in figure 3E, element 45 is the sheath outer surface, it is seen encircling the balloon catheter that clearly illustrates a folded balloon.  Figure 3G, which also illustrates the folded balloon fails to show the expansion cover at all.  There would be no reason to combine a reference to fold and twist these two elements together, and the Dresler reference appears to teach away from such a combination given that while both the sheath and the balloons are folded, they are not intertwined.   
The subject matter not found or suggested is when the number of expansion covers is a plurality, each of the first balloons is accommodated in a corresponding expansion cover respectively.  The closest prior art U.S. Patent No. 10,052,462 and U.S. Patent 5,505,702 teach the use of a sheath to cover more than one balloons present in an invention, however it covers multiple balloons simultaneously, and not having each individual balloon being covered by their own individual sheath, and therefore would not meet the claim limitation as set forth by applicant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/           Primary Examiner, Art Unit 3783